Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #027


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 26th day of June, 2019, are as follows:




PER CURIAM:

2019-C-0040       ELIZABETH SOILEAU v. WAL-MART STORES, INC.

                  In this workers' compensation matter, we are presented with the
                  question of whether an employee's motion to compel her employer
                  to choose a pharmacy other than the pharmacy at its retail stores
                  to fill her prescriptions is premature in the absence of any
                  claim that she has not been furnished proper medical attention or
                  that  there   have  been   delays  or   deficiencies  in  filling
                  prescriptions. For the reasons that follow, we find the matter is
                  premature and does not present a justiciable controversy. We
                  therefore vacate the judgment of the court of appeal.

                  VACATED.

                  JOHNSON, C.J., dissents and assigns reasons.
                  HUGHES, J., dissents with reasons.
                  GENOVESE, J., dissents and assigns reasons.
06/26/19



                      SUPREME COURT OF LOUISIANA

                                  No. 2019-C-0040

                             ELIZABETH SOILEAU

                                      VERSUS

                           WAL-MART STORES, INC.

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
      THIRD CIRCUIT, OFFICE OF WORKERS' COMPENSATION,
                          DISTRICT 4


PER CURIAM

      In this workers’ compensation matter, we are presented with the question of

whether an employee’s motion to compel her employer to choose a pharmacy other

than the pharmacy at its retail stores to fill her prescriptions is premature in the

absence of any claim that she has not been furnished proper medical attention or that

there have been delays or deficiencies in filling prescriptions. For the reasons that

follow, we find the matter is premature and does not present a justiciable controversy.

We therefore vacate the judgment of the court of appeal.



                    FACTS AND PROCEDURAL HISTORY

      Elizabeth Soileau filed a disputed claim for workers’ compensation benefits

alleging she injured her right arm and hand in the course and scope of her

employment with Wal-Mart Stores, Inc. (“Wal-Mart”). Pursuant to a 2012 consent

judgment, Ms. Soileau received medical treatment, including prescriptions, some of

which she filled at a Wal-Mart pharmacy.

      In 2016, Ms. Soileau obtained a judgment against Wal-Mart ordering that she

was entitled to receive certain prescriptions, as prescribed by her physician. Ms.
Soileau began filling her prescriptions at Falcon Pharmacy.

      Following this court’s opinion in Burgess v. Sewerage & Water Board of New

Orleans, 16-2267 (La. 6/29/17), 225 So.3d 1020, which held the choice of pharmacy

belongs to the employer, Wal-Mart notified Ms. Soileau in writing that she could only

use “a Wal-Mart or Sam’s Club Pharmacy” for her future prescriptions needs. Wal-

Mart further advised Ms. Soileau it would not issue reimbursement for medications

dispensed to Wal-Mart workers’ compensation patients from any pharmacy other than

a Wal-Mart or Sam’s Club Pharmacy.

          On August 18, 2017, Ms. Soileau filed a “Motion to Compel.” In the motion,

she alleged “Wal-Mart is refusing to approve or authorize medications anywhere

other than Wal-Mart” and she “should not be forced to obtain medications from her

employer directly and cannot go without her medication.”

      The motion proceeded to a hearing before the Office of Workers’

Compensation (“OWC”). At the hearing, Ms. Soileau testified that in September

2017 (after she filed her motion), Wal-Mart’s pharmacy denied two of her workers’

compensation prescriptions, but admitted she had no written documentation of the

denial.

      At the conclusion of the hearing, the workers’ compensation judge denied Ms.

Soileau’s motion to compel, finding that Wal-Mart had the right to choose the

pharmacy at its retail stores to fill Ms. Soileau’s prescriptions. However, the workers’

compensation judge explained that in the event Ms. Soileau experienced any delays

or deficiencies in the filling of her prescriptions, she “has a remedy under Louisiana

Revised Statute 23:1201E.”

      Ms. Soileau appealed. A divided panel of the court of appeal reversed, finding

that a conflict of interest would be created if Wal-Mart were permitted to designate



                                           2
its own pharmacy as the only pharmacy Ms. Soileau could use for her workers’

compensation prescriptions. Two judges dissented, one of whom found the matter

was premature. Soileau v. Wal-Mart Stores, Inc., 2018-284 (La. App. 3 Cir. 12/6/18),

260 So.3d 688.

      Upon Wal-Mart’s application, we granted certiorari to consider the correctness

of this decision. Soileau v. Wal-Mart Stores, Inc., 2019-0040 (La. 3/6/19), 266 So.

3d 904.

                                  DISCUSSION

      Louisiana Revised Statute 23:1314 provides, in pertinent part:

             A. The presentation and filing of the petition under R.S.
             23:1310.3 shall be premature unless it is alleged in the
             petition that:

                                       ***

             (2) The employee has not been furnished the proper
             medical attention, or the employer or insurer has not paid
             for medical attention furnished. . . . [emphasis added].

      The purpose of this provision is to provide for dismissal of a claim as

premature based on the failure to make allegations which are essential under the

statute. Romero v. State Farm Fire & Cas. Co., 452 So. 2d 382, 384 (La. App. 3rd Cir.

1984). See also Jim Walter Homes v. Long, 2002-0950 (La. App. 4 Cir. 12/18/02),

835 So.2d 877, 879 (explaining that in the absence of compliance with the

requirements of La. R.S. 23:1314, the claim was premature).

      In the instant case, Ms. Soileau’s August 18, 2017 “Motion to Compel” states,

in pertinent part:

             When Ms. Soileau attempted to refill her prescriptions for
             her work injury at Falcon Pharmacy, Wal-Mart rejected her
             medications, indicating that Mr. [sic] Soileau would have
             to refill her medications at her employer’s place of
             business.



                                         3
                                          ***

               Wal-Mart is refusing to approve or authorize medications
               anywhere other than Wal-Mart and Ms. Soileau requests an
               expedited hearing concerning this issue as Ms. Soileau
               should not be forced to obtain medications from her
               employer directly and cannot go without her medication.

      Nothing in this motion alleges that Wal-Mart refused to furnish Ms. Soileau

with the proper medical attention, as required by La. R.S. 23:1314. Rather, the

motion simply alleges Wal-Mart was “refusing to approve or authorize medications

anywhere other than Wal-Mart. . . .” [emphasis added]. The obvious implication

of this language is that Wal-Mart would approve medication through its own

pharmacy.

      In brief to this court, Ms. Soileau asserts La. R.S. 23:1314 is inapplicable

because it is limited to the initiation of a claim. Ms. Soileau contends her current

motion to compel was simply a continuation of her original claim filed in 2012.

      We see no merit to this argument. The language of La. R.S. 23:1314 makes

reference to La. R.S. 23:1310.3, which provides:

               A. A claim for benefits, the controversion of entitlement to
               benefits, or other relief under the Workers’ Compensation
               Act shall be initiated by the filing of the appropriate form
               with the office of workers’ compensation administration.
               Mailing, facsimile transmission, or electronic transmission
               of the form and payment of the filing fee within five days
               of any such mailing or transmission constitutes the
               initiation of a claim under R.S. 23:1209.

      The term “claim” is nowhere defined in the Workers’ Compensation Act. Ross

v. Highlands Ins. Co., 590 So.2d 1177, 1181 (La. 1991). However, we have

determined it is clear from the context of provisions that the term refers to a claim for

relief, not the enforcement of a judgment. Id. A claim is initiated by the filing of a

petition with the OWC once an issue surfaces which the parties cannot themselves

resolve. Id.

                                            4
      In the case at bar, Ms. Soileau is not seeking to enforce a judgment stemming

from her earlier claim, but is instead seeking new relief in the form of an order

requiring Wal-Mart to permit her to use a pharmacy other than its own. Because the

parties are unable to resolve this issue on their own, Ms. Soileau is required to file a

new claim to seek such relief.

      Alternatively, Ms. Soileau submits Wal-Mart waived its right to assert

prematurity by failing to file a dilatory exception of prematurity as required by La.

Code Civ. P. art. 928. Ms. Soileau’s argument finds some support in Wilson v. St.

Mary Community Action, 2000-2106 (La. App. 1 Cir. 12/28/01), 803 So.2d 1106,

1111–12, in which the court of appeal held that the defendants waived their right to

assert prematurity under La. R. S 23:1314 because they failed to file a timely dilatory

exception raising the objection of prematurity.

      However, the court in Dow v. Chalmette Restaurant, Ltd., 2015-0336 (La. App.

4 Cir. 5/18/16), 193 So.3d 1222, 1230–31, rejected this reasoning, explaining:

             The workers’ compensation statute expressly provides that
             a workers' compensation judge “is not bound by the
             technical rules of evidence or procedure other than as
             herein provided.” La. R.S. 23:1317(A). See also Mitchell
             v. Accent Constr. Co., 00–0996, p. 2 (La.App. 4 Cir.
             3/14/01); 785 So.2d 864, 866 (“the technical rules of the
             Code of Civil Procedure do not apply to workers'
             compensation cases”).

                                         ***

             Thus, in determining the issue of prematurity under La.
             R.S. 23:1314, workers’ compensation judges are not bound
             by the articles in the Louisiana Code of Civil Procedure
             requiring the filing of an exception of prematurity prior to
             or with the filing of the Answer.

      We find Dow is correctly reasoned. Nothing in La. R.S. 23:1314 requires the

issue of prematurity to be raised in any specific way. Accordingly, we hold the

general provisions of the Code of Civil Procedure in inapplicable in this context. Any


                                           5
jurisprudence to the contrary is hereby overruled.

      For the same reasons, we reject Ms. Soileau’s argument that she expanded her

pleadings by testifying at the hearing on the motion that Wal-Mart’s pharmacy failed

to fill two of her workers’ compensation prescriptions. While there is general codal

authority in La. Code Civ. P. art. 1154 for expansion of pleadings through

introduction of evidence, La. R.S. 23:1314 uses very specific language, stating that

the filing of the petition shall be premature unless certain allegations are made “in the

petition.” This clear language excludes any tacit or implied expansion of the

allegations outside of the petition itself.

      In addition to being premature from a procedural standpoint, we further find

this case does not present a justiciable controversy for our review. We have defined

a justiciable controversy as “an existing actual and substantial dispute, as

distinguished from one that is merely hypothetical or abstract, and a dispute which

involves the legal relations of the parties who have real adverse interests, and upon

which the judgment of the court may effectively operate through a decree of

conclusive character.” Abbott v. Parker, 259 La. 279, 249 So.2d 908, 918-19 (1971).

A justiciable controversy must “be a real and substantial controversy admitting of

specific relief through a decree of a conclusive character, as distinguished from an

opinion advising what the law would be upon a hypothetical state of facts.” St.

Charles Parish School Board. v. GAF Corp., 512 So.2d 1165, 1171 (La. 1987) (on

rehearing). In order to avoid deciding abstract, hypothetical or moot questions, courts

require that cases submitted for adjudication be justiciable, ripe for decision, and not

brought prematurely. Id.

      The arguments presented by Ms. Soileau demonstrate convincingly that no real

and actual dispute has been presented in this matter. Rather, her arguments focus on



                                              6
abstract harm she might suffer in the future if Wal-Mart is permitted to restrict her to

its own pharmacy. The injury resulting from this purported conflict of interest is not

based on any actual facts or occurrences; rather, she asks the court to assume that she

will suffer harm if certain hypothetical facts occur. We decline to render an advisory

opinion based on facts which may or may not occur at some unspecified time in the

future.

      In reaching this result, we do not mean to imply Ms. Soileau is without any

remedy. As we have explained, “[i]f an injured employee experiences any delays or

other discernable deficiencies in filling his prescriptions through the employer-chosen

pharmacy, constituting a violation of the employer’s duty under La. R.S. 23:1203(A),

the employee has a remedy for penalties pursuant to La. R.S. 23:1201(E).” Burgess,

225 So.3d at 1028. In such a case, the matter can be resolved in the context of an

actual dispute.

      In summary, we find the OWC reached the correct result in denying Ms.

Soileau’s motion to compel. Because the motion to compel was premature and does

not present a justiciable controversy, the court of appeal erred in expressing any

opinion on the merits of the motion. Accordingly, we will vacate the judgment of the

court of appeal and reinstate the judgment of the OWC dismissing the motion to

compel.

                                      DECREE

      For the reasons assigned, the judgment of the court of appeal is vacated and set

aside. The judgment of the Office of Workers’ Compensation dismissing the Motion

to Compel filed by Elizabeth Soileau is hereby reinstated.




                                           7
06/26/19



                      SUPREME COURT OF LOUISIANA

                                  No. 2019-C-0040

                             ELIZABETH SOILEAU

                                      VERSUS

                           WAL-MART STORES, INC.

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
      THIRD CIRCUIT, OFFICE OF WORKERS’ COMPENSATION,
                          DISTRICT 4

JOHNSON, Chief Justice, dissents and assigns reasons.

      I disagree with the majority, which finds plaintiff’s claim is premature and

does not present a justiciable controversy. Thus, I must respectfully dissent.

      In Burgess v. Sewerage & Water Bd. of New Orleans, 16-2267 (La. 6/29/17),

225 So. 3d 1020, this court held that a worker’s compensation claimant does not

have a right to choose a specific pharmaceutical provider under the LWCA.

However, this court also made clear that the claimant has protections under the law

to ensure that the employer satisfies its obligations under La. R.S. 23:1023, which

includes the obligation to furnish necessary drug treatment. Id. at 1028. Specifically,

this court held that “if an injured employee experiences any delays or other

discernable deficiencies in filling his prescriptions through the employer-chosen

pharmacy, constituting a violation of the employer's duty under La. R.S. 23:1203(A),

the employee has a remedy for penalties pursuant to La. R.S. 23:1201(E).” Id.

      In this case, it is undisputed, and the record reflects, that Ms. Soileau obtained

a judgment against Wal-Mart on September 13, 2016, entitling her “to prescriptions

of Hydrocodone, Lyrica, Celebrex, and Voltaren gel prescribed by Dr. Blanda….”

On August 10, 2017, following this court’s decision in Burgess, Wal-Mart’s

workers’ compensation administrator advised Ms. Soileau that all prescriptions for
                                           1
Wal-Mart workers’ compensation patients must be filled at a Wal-mart or Sam’s

Club pharmacy. During the hearing on her motion to compel on October 27, 2017,

Ms. Soileau testified regarding problems she was experiencing with the Wal-Mart

pharmacy. Specifically, Ms. Soileau testified that her physician faxed four

prescriptions to the Wal-Mart pharmacy on September 12, 2017. On September 20,

2017, two of the prescriptions (Lortab/hydrocodone and generic Voltaren) were

filled. She testified that the other two prescriptions to which she was entitled were

not approved by Wal-Mart.

      The majority of this court finds Ms. Soileau’s case premature, reasoning that

she was not seeking to enforce a judgment stemming from her earlier claim, but

rather she was seeking new relief requiring Wal-Mart to choose another pharmacy

other than its own. The majority acknowledges Ms. Soileau does have an available

remedy in the form of penalties, but essentially finds Ms. Soileau is required to file

a new claim to seek such relief.

      In my view, the majority opinion creates an unreasonable burden for a

claimant such as Ms. Soileau. Ms. Soileau has already obtained a judgment

providing that she is entitled to certain prescription medications. Ms. Soileau

testified during the hearing regarding problems she has experienced getting these

prescription medications approved and filled by Wal-Mart’s choice of pharmacy. To

require Ms. Soileau to initiate another claim under these circumstances is onerous,

needless, and runs afoul of principles of judicial economy. For these reasons, I

respectfully dissent.




                                          2
06/26/19

                     SUPREME COURT OF LOUISIANA

                                 No. 2019-C-0040

                            ELIZABETH SOILEAU

                                     VERSUS

                          WAL-MART STORES, INC.

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
      THIRD CIRCUIT, OFFICE OF WORKERS’ COMPENSATION,
                          DISTRICT 4


HUGHES, J., dissenting.

      I respectfully dissent from the per curiam in this case ruling that the injured

employee/plaintiff’s claim is premature since she failed to allege that she had “not

been furnished proper medical attention” or that there had been “delays or

deficiencies in filling prescriptions,” and further holding that no justiciable

controversy has been presented. The per curiam concludes that the appellate court

erred in reversing the denial by the Office of Workers’ Compensation

Administration (“OWC”) of the plaintiff’s motion to compel Wal-Mart to designate

a pharmacy other than Wal-Mart or Sam’s Club for her prescriptions.

      The per curiam relies on Paragraph (A) of La. R.S. 23:1314, entitled

“Necessary allegations; dismissal of premature petition; dispute of benefits,” which

provides:

             The presentation and filing of the petition under R.S. 23:1310.3
      shall be premature unless it is alleged in the petition that:
             (1) The employee or dependent is not being or has not been paid,
      and the employer has refused to pay, the maximum percentage of wages
      to which the petitioner is entitled under this Chapter; or
             (2) The employee has not been furnished the proper medical
      attention, or the employer or insurer has not paid for medical attention
      furnished; or
             (3) The employee has not been furnished copies of the reports of
      examination made by the employer’s medical practitioners after written
      request therefor has been made under this Chapter; or
             (4) The employer or insurer has not paid penalties or attorney’s
       fees to which the employee or his dependent is entitled.

(Emphasis added.)

       A reading of the entirety of Paragraph (A), along with the statutory provision

cited therein, La. R.S. R.S. 23:1310.3, entitled “Initiation of claims; voluntary

mediation; procedure,” which states in pertinent part: “A claim for benefits, the

controversion of entitlement to benefits, or other relief under the Workers’

Compensation Act shall be initiated by the filing of the appropriate form with the

office of workers’ compensation administration . . . ,” leads to the conclusion that

both La. R.S. 23:1314 and La. R.S. 23:1310.3 address the “initiation” of an action

before the OWC by “filing of the petition.” (Emphasis added.)

       In this case, when the injured employee/plaintiff filed a motion to compel with

the OWC, she filed this pleading into an existing OWC proceeding; therefore, La.

R.S. 23:1314 and La. R.S. 23:1310.3 would not be applicable. An ongoing OWC

proceeding is governed by La. R.S. 23:1310.8, entitled “Jurisdiction continuing;

determining as to final settlement,” which provides: “The power and jurisdiction of

the workers’ compensation judge over each case shall be continuing and he may,

upon application by a party and after a contradictory hearing, make such

modifications or changes with respect to former findings or orders relating thereto

if, in his opinion, it may be justified . . . .”

       The existing proceeding, into which the plaintiff filed her August 18, 2017

motion to compel “Wal-Mart to select and approve her work related medications at

a pharmacy other than Wal-Mart Stores, Inc.” (as stated in the OWC judgment on

the motion), had previously resulted in a September 13, 2016 OWC judgment

entitling the plaintiff to prescriptions of Hydrocodone, Lyrica, Celebrex, and

Voltaren gel, as prescribed by her treating physician, Dr. Blanda. 1 It is undisputed


1
  Both parties acknowledge in their briefs to this court that the September 13, 2016 judgment was
rendered by an OWC judge. Further, the parties agree that the plaintiff, subsequent to the
September 2016 judgment, had been obtaining these prescription from “Falcon Pharmacy” until
                                               2
that the plaintiff’s motion to compel sought a ruling only on the issue of whether she

was entitled to have her employer, Wal-Mart, authorize the filling of her

prescriptions at a pharmacy Wal-Mart does not own (in other words, whether the

employer has a conflict of interest in requiring the use of its own pharmacy). As this

issue relates to the circumstances under which the prescriptions, previously ordered

reimbursable by the OWC, are to be provided to the plaintiff, she has the right to

present the dispute to the OWC pursuant to the OWC’s continuing jurisdiction under

La. R.S. 23:1310.8.

           Furthermore, the OWC judge obviously did not believe the motion was

premature, since he did not rule that the motion to compel was premature under

Paragraph (C) of La. R.S. 23:1314, which provides: “The workers’ compensation

judge shall determine whether the petition is premature and must be dismissed before

proceeding with the hearing of the other issues involved with the claim.” Nor was

there any indication that Wal-Mart raised the prematurity of the plaintiff’s motion to

compel before the OWC. In fact, the plaintiff asserts in brief to this court that “Wal-

Mart filed a memorandum in opposition to the motion and never filed an exception

of Prematurity.”

           The per curiam holds that “[n]othing in La. R.S. 23:1314 requires the issue of

prematurity to be raised in any specific way,” and further states: “[W]e hold the

general provisions of the Code of Civil Procedure . . . inapplicable in this context.

Any jurisprudence to the contrary is hereby overruled.” In so ruling, the per curiam

relies on La. R.S. 23:1317, providing, “The workers’ compensation judge shall not

be bound by technical rules of evidence or procedure other than as herein provided

. . . .”


this court’s decision in Burgess v. Sewerage & Water Board of New Orleans, 16-2267 (La.
6/29/17), 225 So.3d 1020, after which Wal-Mart issued an August 10, 2017 notice to the plaintiff
stating that it would no longer pay for prescriptions filled at Falcon Pharmacy and that she could
only have her prescriptions filled at Wal-Mart or Sam’s Club pharmacies.


                                                3
       However, Paragraph (C) of La. R.S. 23:1310.1 states that the OWC assistant

secretary “shall have the authority to adopt reasonable rules and regulations,

including the rules of procedure before the workers’ compensation judges,

according to the procedures established by the Administrative Procedure Act,” and

further requires that “[a]ll rules and regulations, properly approved and promulgated

under the Administrative Procedure Act, shall be consistent with the Workers’

Compensation Law and shall be binding in the administration of that law.”

(Emphasis added.) In accordance with that authority, the OWC has enacted over

300 workers’ compensation regulations, including La. Admin. Code, Title 40, Part

I, §5801, stating that “[t]he pleadings allowed in workers’ compensation claims,

whether in a principal or incidental action, shall be in writing and shall consist of

petitions, exceptions, written motions, answers, and Office of Workers’

Compensation Administration forms” (emphasis added), and La. Admin. Code, Title

40, Part I, §5823, which states that “[e]xceptions shall be governed by Code of Civil

Procedure Articles 921, et seq.”2

       Given the express OWC regulations requiring that exceptions must be in

writing and are to be governed by the Code of Civil Procedure, such is the law

governing the parties before the OWC. As stated in La. C.C.P art. 926(A), “[t]he

objections which may be raised through the dilatory exception include . . .

[p]rematurity . . . .” Further, Paragraph (B) of Article 926 states that “[a]ll objections

which may be raised through the dilatory exception are waived unless pleaded

therein.” Furthermore, this court has previously held that “[a] court may not raise a

dilatory exception sua sponte; indeed, ‘All objections which may be raised through

the dilatory exception are waived unless pleaded therein.’ ” Moreno v. Entergy

Corporation, 10-2268, pp. 2-3 (La. 2/18/11), 64 So.3d 761, 762 (per curiam).


2
 See also La. Admin. Code, Title 40, Part I, §6601 (“Unless otherwise provided for in these rules,
any practice or procedure not in conflict with either the Workers’ Compensation Act or these rules
will be guided by practice and procedure provided for in the Louisiana Code of Civil Procedure.”).
                                                4
       Accordingly, since Wal-Mart did not raise the prematurity of the plaintiff’s

motion to compel in the OWC, instead only raising prematurity on appellate review,

the applicable law and jurisprudence would deem any objection by Wal-Mart based

on prematurity waived.

       In addition, the per curiam in this case states that the plaintiff’s motion to

compel does not present a justiciable controversy since she has not “demonstrate[d]

convincingly” that there is a “real and actual dispute” as her arguments focus only

on “abstract harm she might suffer in the future if Wal-Mart is permitted to restrict

her to its own pharmacy.” Although citing the applicable law on whether a lawsuit

presents a justiciable controversy, the per curiam nevertheless misapplies the law to

find a lack of justiciable controversy merely because it does not find the plaintiff’s

arguments convincing. The controversy between these parties is adverse - each

wants to be the party who has the right to choose the health care providers in this

case (the plaintiff because she wants to be in control of her health care choices, as

not being able to choose her prescription medication provider may have real

consequences, 3 and the defendant because it wants to control costs of treatment it


3
  Although Burgess, 16-2267 at p. 11, 225 So.3d at 1027, stated that “there is no meaningful
difference relative to which pharmacy is used to dispense a prescription drug that would mandate
employee choice under the LWCA,” a pharmacist does more that merely dispense pills. As stated
in La. Admin. Code, Title 46, Part LIII, §515(A), a pharmacist is required to “review the patient
record and each prescription presented for dispensing for purposes of enhancing pharmacy care
and therapeutic outcomes by recognizing the following potential situations: 1. drug over-utilization
or under-utilization; 2. therapeutic duplication; 3. drug-disease contraindications; 4. drug-drug
interactions; 5. inappropriate drug dosage or treatment duration; 6. drug-allergy interactions; or 7.
clinical abuse/misuse.” Upon recognizing any of these situations, the pharmacist “using
professional judgment” is required to “take appropriate actions.” La. Admin. Code, Title 46, Part
LIII, §515(B). A pharmacist is also required, by La. Admin. Code, Title 46, Part LIII, §517(A),
to conduct “[p]atient counseling,” which involves “the effective communication by a pharmacist
of information to the patient or caregiver, in order to ensure proper use of drugs and devices.”
Paragraph (E) of La. Admin. Code, Title 46, Part LIII, §517, states that a pharmacist should counsel
the patient “face-to-face,” when possible or appropriate; if not, a pharmacist should “exercise his
professional judgment in the selection of alternative methods, including but not limited to,
telephonic or electronic communication with the patient or caregiver.” “The pharmacist may
supplement oral information with written information, but shall not use written information alone
to fulfill the counseling requirement.” La. Admin. Code, Title 46, Part LIII, §517(C). “At a
minimum, the pharmacist should be convinced that the patient or caregiver is informed of the
following: 1. name and description of the medication; 2. dosage form, dosage, route of
administration, and duration of therapy; 3. special directions and precautions for preparation,
administration, and use by the patient; 4. common severe side effects or adverse effects or
interactions and therapeutic contraindications that may be encountered, including their avoidance,
                                                 5
has to pay for); a judgment can be granted which gives one party or the other the

relief they have requested; and this is an actual dispute, not merely an abstract legal

argument. Simply because one side is more likely to prevail over the other does not

for that reason alone mean there is no justiciable controversy.

       For these reasons, I dissent from the per curiam rulings that the plaintiff’s

motion to compel was premature when filed in the OWC and did not present a

justiciable controversy.

       On the merits of the matter asserted in the plaintiff’s motion to compel, I agree

with the appellate court that a conflict of interest arises when an injured employee’s

employer appoints itself as a health care provider for the injured employee, without

the agreement of the employee. It is also contrary to the policy expressed in La. R.S.

23:1142, providing that “each health care provider[4] may not incur more than a total

of seven hundred fifty dollars in nonemergency diagnostic testing or treatment[5]

without the mutual consent of the payor and the employee . . . .” (Emphasis added.)

Section 1142 allows an employee to consent to and obtain nonemergency diagnostic

testing or treatment, without a payor’s consent, when the amount does not exceed




and the action required in the event of their occurrence; 5. techniques for self-monitoring drug
therapy; 6. proper storage of the medication; 7. prescription refill information, if any; and 8. the
action to be taken in the event of a missed dose.” La. Admin. Code, Title 46, Part LIII, §517(B).
As recognized by the dissenting judge in Bordelon v. Lafayette Consolidated Government, 14-
0304 (La. App. 3 Cir. 10/1/14), 149 So.3d 421, 426-27 (Saunders, J., dissenting), writ denied, 14-
2296 (La. 2/6/15), 158 So.3d 816 (Hughes, J., would grant per J. Saunder’s dissent), it is simply
common knowledge that pharmacists provide more than merely ministerial services, citing the
importance of patient counseling in advising patients of any potential drug interactions, of any
potential side effects, of any recommendations concerning how and when to take medication, and
for communicating with prescribers when a prescription order is unclear or potentially harmful for
the patient. Judge Saunders, in Bordelon, opined that these tasks are much more than merely
ministerial; they are an important part of a patient’s treatment and require advanced knowledge, a
high-level of individual skill, and concern for the comfort of the patient. Id.
4
  See La. R.S. 23:1021(6) (“ ‘Health care provider’ means ... a person, corporation, facility, or
institution licensed by the state to provide health care or professional services as a ...
pharmacist....” (Emphasis added.)
5
 “Treatment” includes “medications.” See La. Admin. Code, Title 40, Part I, Subpart 2, “Medical
Guidelines,” §2009(G)(5), §2021(H)(5), §2111(C)(6), §2131(C)(6), §2211(H)(5), §2225(D)(4),
§2311(G)(7), §2325(F)(6) (all listing “medications” as “treatment”).


                                                 6
$750; however, when the amount exceeds $750 both the payor and the employee

must consent. Importantly, the consent of the employee is required, regardless of

amount.

      As a dissenter to this court’s decision in Burgess v. Sewerage & Water

Board of New Orleans, 16-2267 (La. 6/29/17), 225 So.3d 1020, I believe the court

should re-examine the position stated therein. Although La. R.S. 23:1203(A)

delineates the obligation of an employer to “furnish” an injured worker “all

necessary drugs, supplies, hospital care and services, medical and surgical treatment,

and any nonmedical treatment recognized by the laws of this state as legal,” this

statutory language does not necessarily give the employer the right to choose a

pharmacy for the employee’s use, and this court should not by “judicial edict”

declare that “the choice of pharmacy in a workers’ compensation case belongs to the

employer” when the legislature has not evidenced the intent to delegate such

authority to the employer. Id. (Genovese, J., dissenting). Justice Genovese noted

that the key word in La. R.S. 23:1203 is “furnish,” which carries the dictionary

definition of “to provide” or “to supply,” and while the use of “furnish” could be

literally interpreted to mean the employer itself would have to provide or supply

necessary prescription medication directly to the employee, it is not the clear intent

of the legislature to allow an employer to dictate the employee’s drug provider. Id.

As Justice Genovese stated, “furnish” should be construed, for purposes of Workers’

Compensation Law, to mean “to be responsible for” the payment of prescription

medication expenses. Id.

      In Burgess, this court held that “the employer has the right to choose the

pharmacy to furnish necessary prescription drugs to an injured employee in a

workers’ compensation case.” Burgess v. Sewerage & Water Board of New

Orleans, 16-2267 at p. 9, 225 So.3d at 1026. In so holding, this court reasoned that

“[t]o extend the legislatively-granted employee choice of treating physician to

                                          7
include the choice of pharmacy can only be accomplished by giving an

impermissibly expansive reading to the provisions of La. R.S. 23:1203(A)[6] and La.

R.S. 23:1121,[7] thus broadening the employee’s rights in contravention of La. R.S.

23:1020.1(D).”8 Id., 16-2267 at p. 13, 225 So.3d at 1028. The Burgess opinion

further stated: “Had the legislature intended the employee to have the choice of

pharmaceutical provider in La. R.S. 23:1203(A), the legislature could have easily

provided for that choice as it provided for the choice of physician in La. R.S.

23:1121.” Id., 16-2267 at p. 10, 225 So.3d at 1027.

         The reasoning of the Burgess opinion seems to imply that the resolution of

the question of who has the right to choose a particular health care provider (other

than a treating physician in any field or specialty, who the injured employee has the

express right to choose under La. R.S. 23:1121) must be binary and fixed in every

case - either the employee always chooses or the employer always chooses. Under

such a scenario and after Burgess, the employer will have the right to choose every



6
  “[T]the employer shall furnish all necessary drugs, supplies, hospital care and services, medical
and surgical treatment, and any nonmedical treatment recognized by the laws of this state as
legal....” La. R.S. 23:1203.
7
 “The employee shall have the right to select one treating physician in any field or specialty....”
La. R.S. 23:1121.
8
    Paragraph (D) of La. R.S. 23:1020.1 states:

         The Louisiana Workers’ Compensation Law shall be construed as follows:
                 (1) The provisions of this Chapter are based on the mutual renunciation of
         legal rights and defenses by employers and employees alike; therefore, it is the
         specific intent of the legislature that workers’ compensation cases shall be decided
         on their merits.
                 (2) Disputes concerning the facts in workers’ compensation cases shall not
         be given a broad, liberal construction in favor of either employees or employers;
         the laws pertaining to workers’ compensation shall be construed in accordance
         with the basic principles of statutory construction and not in favor of either
         employer or employee.
                 (3) According to Article III, Section 1 of the Constitution of Louisiana, the
         legislative powers of the state are vested solely in the legislature; therefore, when
         the workers’ compensation statutes of this state are to be amended, the legislature
         acknowledges its responsibility to do so. If the workers’ compensation statutes
         are to be liberalized, broadened, or narrowed, such actions shall be the exclusive
         purview of the legislature.

(Emphasis added.)
                                                  8
imaginable type of heath care provider for an injured employee’s treatment, except

his or her treating physician in any field or specialty. The effect of Burgess in this

regard is clearly a “broaden[ing]” of Workers’ Compensation Law, in violation of

La. R.S. 23:1020.1(D)(3), and the Burgess resolution favors the employer over the

employee, in violation of La. R.S. 23:1020.1(D)(2).

      However, instead of presenting a simple binary choice, the failure of the

Legislature to designate an express right, in either the employer or the employee, to

choose a health care provider (in any case except a treating physician in any field or

specialty, pursuant to La. R.S. 23:1121) appears to be an intentional omission, which

under the detailed Workers’ Compensation statutory and regulatory framework

allows for greater flexibility, depending upon the particular facts and circumstances

of each case. Such a construction is more in keeping with the policy considerations

set forth in La. R.S. 23:1020.1(D)(1), (2), and (3) - that each workers’ compensation

case be decided on its own merits; that workers’ compensation laws be construed in

accordance with the basic principles of statutory construction and not in favor of

either employer or employee; and that if the workers’ compensation statutes are to

be liberalized, broadened, or narrowed, such actions shall be within the exclusive

purview of the legislature. See also La. C.C. art. 10 (“When the language of the law

is susceptible of different meanings, it must be interpreted as having the meaning

that best conforms to the purpose of the law.”); La. C.C. art. 12 (“When the words

of a law are ambiguous, their meaning must be sought by examining the context in

which they occur and the text of the law as a whole.”); La. C.C. art. 13 (“Laws on

the same subject matter must be interpreted in reference to each other.”).

      First, it should be noted that La. R.S. 23:1203(B) declares: “The obligation

of the employer to furnish such care, services, treatment, drugs, and supplies,




                                          9
whether in state or out of state, is limited to the reimbursement . . . .”9 (Emphasis

added.) In addition, La. R.S. 23:1020.1(B) provides: “The legislature declares that

the purpose of this Chapter [Chapter 10. Workers’ Compensation] is all of the

following: . . . (2) To pay the medical expenses that are due to all injured workers

pursuant to this Chapter.” (Emphasis added.) Providing “reimbursement” and being

required “to pay” for an injured worker’s “care, services, treatment, drugs, and[/or]

supplies” involve the concept of providing funding for the medical expenses, rather

authorizing the payor to procure the needed “care, services, treatment, drugs,

and[/or] supplies.”

       Furthermore, La. R.S. 23:1142, entitled “Approval of health care providers;

fees,” provides in Paragraph (B)(1)(a):

       Except as provided herein, each health care provider may not incur
       more than a total of seven hundred fifty dollars in nonemergency
       diagnostic testing or treatment without the mutual consent of the payor
       and the employee as provided by regulation. Except as provided
       herein, that portion of the fees for nonemergency services of each health
       care provider in excess of seven hundred fifty dollars shall not be an
       enforceable obligation against the employee or the employer or the
       employer’s workers’ compensation insurer unless the employee and the
       payor have agreed upon the diagnostic testing or treatment by the health
       care provider.

(Emphasis added.)

       As indicated hereinabove, a plain reading of La. R.S. 23:1142(B)(1)(a)

indicates a legislative intent to authorize an injured employee to obtain $750 in

“nonemergency diagnostic testing or treatment” from a “health care provider”

without the consent of the “payor.” A “health care provider” is defined by LSA-

R.S. 23:1021(6) to include a “pharmacist,” and “treatment” includes “medications,”

as indicated hereinabove. Conversely, La. R.S. 23:1142(B)(1)(a) only authorizes



9
   See Reimbursement, Black’s Law Dictionary (11th ed. 2019) (“1. Repayment. 2.
Indemnification. — reimburse, vb.”). See also Indemnification, Black’s Law Dictionary (11th
ed. 2019) (“1. The action of compensating for loss or damage sustained. 2. The compensation so
made. — indemnificatory, adj.”).


                                             10
nonemergency treatment, in excess of $750, if the employee and the payor have

agreed upon the diagnostic testing or treatment by the health care provider.10

       It is not logical to suppose that, after the Legislature has authorized, in La.

R.S. 23:1142(B), the injured employee to choose, without the consent of the payor,

the health care provider(s) for purposes of the first $750 in treatment, that beginning

with the 751st dollar of treatment and thereafter, choice of the health care provider

of medications (the pharmacy or pharmacist) would switch to the payor, who would

thereafter have the option of choosing the pharmacy, requiring at the payor’s whim

that the injured employee move his prescription(s) to a different pharmacy. The only

requirement expressly imposed by La. R.S. 23:1142 on the 751st dollar of treatment

and thereafter is that the injured employee and the payor must have “agreed upon

the diagnostic testing or treatment by the health care provider.” (Emphasis added.)

The statute does not expressly require that the employee and the payor agree on who

is to provide the “diagnostic testing or treatment”; agreement is apparently only

required as to the propriety of the testing or treatment itself.

       The wording of La. R.S. 23:1142 lends itself more to the implication that “the

health care provider” continues to be the one selected by the injured employee, rather

than to allowing the employer/payor to change an initial selection of a health care

provider made by an injured employee.

       That the Legislature intended the payor and the employee to resolve by

consent issues related to diagnostic testing and treatment by a health care provider

is reinforced by the passage of 2012 La. Acts, No. 235, through which the

Legislature added the following provisions to R.S. 23:1142:

              (A) ... (2) “Utilization review company” shall mean the company
       or entity which contracts with the payor, and which entity reviews the
       claimant’s medical records and information and makes the
       determination of medical necessity in accordance with this Chapter, for
       the purposes of assisting the payor with the authorization of the
10
  See also La. R.S. 23:1142(C)(1) (“In no event shall prior consent be required for any emergency
procedure or treatment deemed immediately necessary by the treating health care provider.”).
                                               11
       claimant’s medical care, services and treatment requested pursuant to
       this Chapter.
                                        * * *
             (B) ... (1) ... (b)(i) The payor may contract with a utilization
       review company to assist the payor in determining if the request for
       nonemergency diagnostic testing or treatment, in an amount which
       exceeds seven hundred fifty dollars, is a medical necessity as provided
       pursuant to this Chapter.
             (ii) A medical necessity determination by a utilization review
       company and the payor’s consent to authorize the requested
       nonemergency diagnostic testing and treatment shall require only a
       review of the claimant’s medical records and shall not require an
       examination of the employee.

       In addition, La. R.S. 23:1310.3 was amended by 2010 La. Acts, No. 53 to add,

in Paragraphs (D) and (E), provisions for the mediation of disputes, as to any claim

for benefits, the controversion of entitlement to benefits, or other relief under

Workers’ Compensation Law, “[u]pon joint request of the parties, or upon order of

the presiding workers’ compensation judge.” Mediators are available through the

OWC or private mediators may be used. See La. R.S. 23:1310.3(D)(1)(a)-(b); La.

Admin. Code, Title 40, Part I, §5813(A) and (E). Further, an OWC mediator may

be requested even before a disputed claim for compensation is filed to initiate an

OWC proceeding. See La. Admin. Code, Title 40, Part I, §5813(D).

       In 2013, the Legislature passed Act No. 337, and in Section 2 the Act was

declared to be “remedial, curative, and procedural and therefore is to be applied

retroactively as well as prospectively.” Act 337 enacted, among other changes to

the Workers’ Compensation Law, La. R.S. 23:1201.1, which, inter alia, provides an

expedited process before the OWC for the “controversion[11] of . . . medical


11
    “Controversion” is not defined in the Workers’ Compensation Law; however, its usage makes
clear that the meaning ascribed to the word, as it appears in La. R.S. 23:1201.1(A) (Upon ... any
... controversion of compensation or medical benefits for any reason, including but not limited to
issues of medical causation, compensability of the claim, or issues arising out of R.S. 23:1121,
1124, 1208, and 1226....”) (emphasis added) and La. R.S. 23:1310.3(A) (A claim for benefits, the
controversion of entitlement to benefits, or other relief ... shall be initiated by the filing of the
appropriate form with the office of workers’ compensation administration....) (emphasis added), is
as defined in Black’s Law Dictionary: “To dispute or contest....” See Controvert, Black’s Law
Dictionary (11th ed. 2019). See also La. R.S. 23:1201(F) (Except as otherwise provided in this
Chapter, failure to provide payment ... shall result in the assessment of a penalty ... for each
disputed claim; however, ... [t]his Subsection shall not apply if the claim is reasonably
controverted ....”) (emphasis added).
                                                 12
benefits.”

      Paragraphs (A)(4) and (5) of La. R.S. 23:1201.1 require a payor, who

controverts, “for any reason,” a claim for medical benefits made by an injured

employee, to send a “Notice of . . . Modification, Suspension, Termination, or

Controversion of . . . Medical Benefits” to the injured employee, by certified mail,

“on or before the effective date of a modification, suspension, termination, or

controversion,” as well as to send a copy of the notice to the OWC.

      Paragraph (F)(1) of La. R.S. 23:1201.1 requires the injured employee, who

disagrees with any information provided on the notice form sent by the payor, to

notify the payor of the basis for disagreement. The employee is prohibited from

filing a “disputed claim . . . regarding any such disagreement” unless the notice

required by La. R.S. 23:1201.1 has been sent to the payor. La. R.S. 23:1201.1(F)(2).

A payor, who pays (subject to further investigation and subsequent controversion)

the benefit that the employee claims is due in his or her La. R.S. 23:1201.1(F)(1)

response, within seven business days of receipt of the employee’s demand, will be

exempt from any claim for penalties or attorney fees arising from the disputed

modification, suspension, termination, or controversion. See La. R.S. 23:1201.1(G)

and (I)(1).

      Paragraph (H) of La. R.S. 23:1201.1 authorizes a payor to request a

“preliminary determination hearing,” if the payor has complied with La. R.S.

23:1201.1(A) through (E) or accepted the claim as compensable subject to further

investigation and subsequent controversion, under La. R.S. 23:1201.1(I)(1).

However, a payor who is not entitled to a preliminary determination hearing or, if

entitled, fails to request a preliminary determination, may be subject to penalties and

attorney fees upon a La. R.S. 23:1201.1(K)(8) hearing or following a trial on the




                                          13
merits pursuant to La. R.S. 23:1201. See La. R.S. 23:1201.1(I)(1). If a preliminary

determination hearing is requested and granted, it is required to be held within ninety

days of a OWC judge-initiated scheduling conference. See La. R.S. 23:1201.1(J).

Following a preliminary determination, in certain circumstances and on motion of a

party, the matter may proceed to a trial on the merits. See La. R.S. 23:1201.1(K).

      Thus, La. R.S. 23:1201.1 provides an efficient process for communication

between the employer/payor, the injured employee, and the OWC when the

employer/payor wishes to modify, suspend, terminate, or controvert any medical

benefit for any reason and to obtain a prompt resolution of the dispute. It would

seem likely, when the Legislature enacted La. R.S. 23:1201.1 and set forth the

procedures applicable to the controversion of medical benefits, that it intended to

include any dispute over who would be selected as a health care provider for

“diagnostic testing and treatment” (such as prescription medications) over $750, at

issue in La. R.S. 23:1142, when a payor and an injured employee do not both

consent. Also, the provisions of La. R.S. 23:1201.1 make it disadvantageous for

either the injured employee or the employer/payor to choose to not comply with La.

R.S. 23:1201.1, in order to ensure compliance with the procedures set forth. Further,

La. R.S. 23:1201.1 appears to take up where La. R.S. 23:1142 leaves off, in that on

the 751st dollar of treatment, the payor must either consent to the testing or treatment

with the health care provider previously selected by the injured employee or

commence the process set forth in La. R.S. 23:1201.1.

      We note Burgess states that, although “La. R.S. 23:1142(B) requires a health

care provider to have the consent of the employee and the payor in order to receive

payment in excess of $750 for nonemergency care,” the statute “does not supply a

specific formula by which the payor is to signify his consent.” Burgess v. Sewerage

& Water Board of New Orleans, 16-2267 at p. 16, 225 So.3d at 1030 (footnote

omitted).

                                          14
      To the contrary, the law does supply a specific formula. La. R.S. 23:1142

adds the additional requirement that this process be conducted “as provided by

regulation.” This is in accord with La. R.S. 23:1310.1(C), as discussed hereinabove,

which authorizes the OWC assistant secretary to adopt rules and regulations to

govern the administration of the Workers’ Compensation Law.

      The OWC assistant secretary is given extensive powers, duties, and functions

relative to the implementation and enforcement of the Workers’ Compensation Law,

as set forth in La. R.S. 23:1291(B), including: to establish and promulgate in

accordance with the Administrative Procedure Act such rules and regulations

governing the administration of the Workers’ Compensation Law and the operation

of the OWC as may be deemed necessary and which are not inconsistent with the

laws of this state; to enforce the reimbursement schedule established for drugs,

supplies, hospital care and services, medical and surgical treatment, and any

nonmedical treatment recognized by the laws of this state as legal; to require the use

of appropriate procedures, including a utilization review process that establishes

standards of review, for determining the necessity, advisability, and cost of proposed

or already performed hospital care or services, medical or surgical treatment, or any

nonmedical treatment recognized by the laws of this state as legal; and to resolve

disputes over the necessity, advisability, and cost of same.

      The OWC rules and regulations set forth in the Administrative Code

supplement Workers’ Compensation statutes, stating in La. Admin. Code, Title 40,

Part I, §101(A), that “[t]he purpose of the rules and regulations is to define the

responsibilities and rights of the employee, employer and the carrier in the

Administration of Workers’ Compensation in Louisiana.” In addition, §101(B)

states that “[t]he rules are intended to expedite the receipt of benefits by the injured

worker; to insure that the proper rate of compensation is paid; to aid in the

rehabilitation of the injured worker; to provide for collection of statistical data; to

                                          15
provide for review of safety plans; and, where necessary, to facilitate the resolution

of disputes regarding benefits.” See also La. Admin. Code, Title 40, Part I, §

5501(A) (“The purpose of these rules is to govern the practice and procedures before

the Workers’ Compensation Court which is a statewide court having jurisdiction of

claims for workers’ compensation benefits, the controversion of entitlement to

benefits and other relief under the Workers’ Compensation Act. These rules are

designed to facilitate the equitable, expeditious and simple resolution of workers’

compensation disputed claims filed with the Court.”); La. Admin. Code, Title 40,

Part I, §2701 (entitled “Statement of Policy”).

      In furtherance of these responsibilities, the OWC promulgated La. Admin.

Code, Title 40, Part I, §2715, which explicitly supplements the provisions of La.

R.S. 23:1142, stating:

             A. Purpose. It is the purpose of this Section to facilitate the
      management of medical care delivery, assure an orderly and timely
      process in the resolution of care-related disputes; identify the required
      medical documentation to be provided to the carrier/self-insured
      employer to initiate a request for authorization as provided in R.S.
      23:1203.1(J); and provide for uniform forms, timeframes, and terms for
      suspension of prior authorization process, withdrawal of request for
      authorization, authorization, denial, and dispute resolution in
      accordance with R.S. 23:1203.1.
             B. Statutory Provisions
             1. Emergency Care
             a. In addition to all other utilization review rules and procedures,
      R.S. 23:1142 provides that no prior consent by the carrier/self-insured
      employer is required for any emergency medical procedure or treatment
      deemed immediately necessary by the treating health care provider.
      Any health care provider who authorizes or orders diagnostic testing or
      treatment subsequently held not to have been of an emergency nature
      shall be responsible for all of the charges incurred in such testing or
      treatment. Such health care provider shall bear the burden of proving
      the emergency nature of the diagnostic testing or treatment.
             b. Fees for those services of the health care provider held not to
      have been of an emergency nature shall not be an enforceable obligation
      against the employee or the employer or the employer’s workers’
      compensation insurer unless the employee and the payor have agreed
      upon the treatment or diagnostic testing by the health care provider.
             2. Non-Emergency Care. In addition to all other utilization
      review rules and procedures, the law (R.S. 23:1142) establishes a
      monetary limit for non-emergency medical care. No health care
      provider shall incur more than a total of $750 in non-emergency

                                          16
diagnostic testing or treatment without the mutual consent of the
carrier/self-insured employer and the employee. The statute further
provides significant penalties for a carrier’s/self-insured employer’s
arbitrary and capricious refusal to approve necessary care beyond that
limit.
       3. Medical Treatment Schedule
       a. In addition to all other utilization review rules and procedures,
R.S. 23:1203.1 provides that after the promulgation of the medical
treatment schedule, medical care, services, and treatment due, pursuant
to R.S. 23:1203 et seq., by the employer to the employee shall mean
care, services, and treatment in accordance with the medical treatment
schedule.
       b. Pursuant to R.S. 23:1203.1(I), medical care, services, and
treatment that varies from the promulgated medical treatment schedule
shall also be due by the employer when it is demonstrated to the medical
director of the Office of Workers’ Compensation by a preponderance
of the scientific medical evidence, that a variance from the medical
treatment schedule is reasonably required to cure or relieve the injured
worker from the effects of the injury or occupational disease given the
circumstances.
       c. Pursuant to R.S. 23:1203.1(M), with regard to all treatment not
covered by the medical treatment schedule, all medical care, services,
and treatment shall be in accordance with Subsection D of R.S.
23:1203.1.
       d. Except as provided pursuant to D.2, all requests for
authorization of care beyond the statutory non-emergency monetary
limit of $750 are to be presented to the carrier/self-insured employer.
In accordance with these Utilization Review Rules, the carrier/self-
insured employer or a utilization review company acting on its behalf
shall determine if such request is in accordance with the medical
treatment schedule. If the request is denied or approved with
modification and the health care provider determines to request a
variance from the medical director, then a LWC-WC-1009 shall be filed
as provided in Subsection G of this Section.
       e. Disputes shall be filed by any aggrieved party on a LWC-WC-
1009 within 15 calendar days of receipt of the denial or approval with
modification of a request for authorization. The medical director shall
render a decision as soon as practicable, but in no event later than 30
calendar days from the date of filing. The decision shall determine
whether:
       i. the recommended care, services, or treatment is in accordance
with the medical treatment schedule; or
       ii. a variance from the medical treatment schedule is reasonably
required; or
       iii. the recommended care, services, or treatment that is not
covered by the medical treatment schedule is in accordance with
another state’s adopted guideline pursuant to Subsection D of R.S.
23:1203.1.
       f. In accordance with LAC 40:I.5507.C, any party feeling
aggrieved by the R.S. 23:1203.1(J) determination of the medical
director shall seek a judicial review by filing a Form LWC-WC-1008
in a workers’ compensation district office within 15 calendar days of
the date said determination is mailed to the parties. A party filing such

                                    17
appeal must simultaneously notify the other party that an appeal of the
medical director’s decision has been filed. Upon receipt of the appeal,
the workers’ compensation judge shall immediately set the matter for
an expedited hearing to be held not less than 15 days nor more than 30
calendar days after the receipt of the appeal by the office. The workers’
compensation judge shall provide notice of the hearing date to the
parties at the same time and in the same manner.
       g. R.S. 23:1203.1(J) provides that after a health care provider has
submitted to the carrier/self-insured employer the request for
authorization and the information required pursuant to this Section, the
carrier/self-insured employer shall notify the health care provider of
their action on the request within five business days of receipt of the
request.
       C. Minimum Information for Request of Authorization
       1. Initial Request for Authorization. The following criteria are
the minimum submission by a health care provider requesting care
beyond the statutory non-emergency medical care monetary limit of
$750 and will accompany the LWC-WC-1010:
       a. history provided to the level of the condition and as provided
in the medical treatment schedule;
       b. physical findings/clinical tests;
       c. documented functional improvements from prior treatment, if
applicable;
       d. test/imaging results; and
       e. treatment plan including services being requested along with
the frequency and duration.
       2. To make certain that the request for authorization meets the
requirements of this Subsection, the health care provider should review
the medical treatment schedule for each area(s) of the body to obtain
specific detailed information related to the specific services or
diagnostic testing that is included in the request. Each section of the
medical treatment schedule contains specific recommendations for
clinical evaluation, treatment and imaging/testing requirements. The
medical treatment guidelines can be viewed on Louisiana’s Workforce
Commission          website.        The       specific       URL        is
http://www.laworks.net/WorkersComp/OWC_MedicalGuidelines.asp.
       3. Subsequent Request for Authorizations. After the initial
request for authorization, subsequent requests for additional diagnostic
testing or treatment does not require that the healthcare provider meet
all of the initial minimum requirements listed above. Subsequent
requests require only updates to the information of Subparagraph 1.a-e
above. However such updates must demonstrate the patient’s current
status to document the need for diagnostic testing or additional
treatment. A brief history, changes in clinical findings such as
orthopedic and neurological tests, and measurements of function with
emphasis on the current, specific physical limitations will be important
when seeking approval of future care. The general principles of the
medical treatment schedule are:
       a. the determination of the need to continue treatment is based on
functional improvement; and
       b. the patient’s ability (current capacity) to return to work is
needed to assist in disability management.
       D. Submission and Process for Request for Authorization

                                   18
      1. Except as provided pursuant to D.2., to initiate the request for
authorization of care beyond the statutory non-emergency medical care
monetary limit of $750 per health care provider, the health care
provider shall submit LWC-WC-1010 along with the required
information of this Section by fax or email to the carrier/self insured
employer.
                                * * *




                                   19
       4. The carrier/self-insured employer shall provide to the OWC a
fax number and/or email address to be used for purposes of these rules
and particularly for LWC-WC-1010 and 1010A. If the fax number
and/or email address provided is for a utilization review company
contracted with the carrier/self-insured employer, then the carrier/self-
insured employer shall provide the name of the utilization review
company to the OWC. All carrier/self-insured employer fax numbers
and/or email addresses provided to the OWC will be posted on the
office’s website at www.laworks.net. If the fax number or e-mail
address is for a contracted utilization review company, then the OWC
will also post on the web the name of the utilization review company.
When requesting authorization and sending the LWC-WC-1010 and
1010A, the health care provider shall use the fax number and/or email
address found on the OWC website.
       5. Pursuant to R.S. 23:1203.1, the five business days to act on the
request for authorization does not begin for the carrier/self-insured
employer until the information of Subsection C and LWC-WC-1010 is
received. In the absence of the submission of such information, any
denial of further non-emergency care by the carrier/self-insured
employer is prima facie, not arbitrary and capricious.

                                 * * *

       F. Appeal of Suspension of Prior Authorization Process
       1. If the health care provider disagrees with the suspension of
prior authorization process, the provider, within five business days of
receipt of the suspension, shall file an appeal with the medical services
section of the OWC. The appeal shall include:
       a. a copy of the LWC-WC-1010 submitted to the carrier/self-
insured employer. The health care provider should complete the
appropriate section of the form indicating that an appeal is being
requested; and
       b. a copy of LWC-WC-1010A; and
       c. a copy of all information previously submitted to the
carrier/self-insured employer.
       2. The medical services section shall, within 10 business days of
receipt of the filed LWC-WC-1010:
       a. determine whether the information provided satisfied the
provisions of Subsection C of this Section; and
       b. issue a written determination to the health care provider,
claimant and carrier/self-insured employer.
       3. If the medical services section determines that the requested
information was not provided, then the health care provider will be
required to submit the information to the carrier/self-insured employer
within five business days of receipt of the decision of the medical
services section.
       a. If the information is provided as required by decision of the
medical services section, the carrier/self-insured employer shall have
five business days to act on the request for authorization pursuant to
R.S. 23:1203.1(J) and these rules. Subsection G of this Section provides
the rules regarding a request for authorization being approved,
approved with modification, or denied.

                                   20
       b. Failure of the health care provider to provide the information
within five business days of receipt of the decision of the medical
services section shall result in a withdrawal of the request for
authorization without further action by the OWC or the carrier/self-
insured employer. In order to obtain authorization, the medical provider
will be required to initiate a new request for authorization pursuant to
this Section.
       4. If the medical services section determines that the requested
information was provided, then within five business days of receipt of
the decision of the medical services section decision, the carrier/self-
insured employer shall act on the request for authorization pursuant to
R.S. 23:1203.1(J) and these rules with the information as previously
provided. Subsection G of this Section provides the rules regarding a
request for authorization being approved, approved with modification,
or denied.
       5. Failure of the carrier/self-insured employer to act on the
request within the five business days will be deemed a denial of the
request for authorization. A health care provider, claimant, or
claimant’s attorney if represented who chooses to appeal a denial
pursuant to this subparagraph shall file a LWC-WC-1009 pursuant to
Subsection J of this Section.
       6. A request for authorization that is deemed denied pursuant to
this subparagraph may be approved by the carrier/self-insured
employer within 10 calendar days of being deemed denied. The
approval will be indicated in section 3 of LWC-WC-1010. The medical
director shall dismiss any appeal that may have been filed by a LWC-
WC-1009. The carrier/self-insured employer shall be given a
presumption of good faith regarding the decision to change the denial
to an approval provided that the LWC-WC-1010 which indicates
“approved” in section 3 is faxed or emailed within the 10 calendar days.
       G. Approval or Denial of Authorization for Care
       1. Request for authorization covered by the medical treatment
schedule. Upon receipt of the LWC-WC-1010 and the required medical
information in accordance with this Section, the carrier/self-insured
employer shall have five business days to notify the health care provider
of the carrier/self-insured employer’s action on the request. Based upon
the medical information provided pursuant to this Section the
carrier/self-insured employer will determine whether the request for
authorization is in accordance with the medical treatment schedule:
       a. the carrier/self-insured employer will return to the health care
provider Form 1010, and indicate in the appropriate section on the form
that “The requested treatment or testing is approved” if the request is in
accordance with the medical treatment schedule; or
       b. the carrier/self-insured employer will return to the health care
provider, claimant, and the claimant’s attorney if one exists, the LWC-
WC-1010, and indicate in the appropriate section on the form “The
requested treatment or testing is approved with modification” if the
carrier/self-insured employer determines that modifications are
necessary in order for the request for authorization to be in accordance
with the medical treatment schedule, or that a portion of the request for
authorization is denied because it is not in accordance with the medical
treatment schedule. The carrier/self insured employer shall include with
the LWC-WC-1010 a summary of reasons why a part of the request for

                                   21
authorization is not in accordance with the medical treatment schedule
and explain any modification to the request for authorization. The
LWC-WC-1010 and the summary of reasons shall be faxed or emailed
to the health care provider and to the claimant attorney, if any. On the
same business day, a copy of the LWC-WC-1010 and the summary of
reasons shall also be sent by regular mail to the claimant’s last known
address; or
       c. the carrier/self-insured employer will return to the health care
provider, the claimant, and the claimant’s attorney if one exists, the
LWC-WC-1010, and indicate in the appropriate section on the form
“the requested treatment or testing is denied” if the carrier/self-insured
employer determines that the request for authorization is not in
accordance with the medical treatment schedule. The carrier/self-
insured employer shall include with the LWC-WC-1010 a summary of
reasons why the request for authorization is not in accordance with the
medical treatment schedule. The LWC-WC-1010 and the summary of
reasons shall be faxed or mailed to the health care provider and to the
claimant attorney, if any. On the same business day, a copy of the
LWC-WC-1010 and the summary of reasons shall also be sent by
regular mail to the claimant’s last known address.
       2. Request for Authorization not Covered by the Medical
Treatment Schedule. Requests for authorization of medical care,
services, and treatment that are not covered by the medical treatment
schedule in accordance to R.S. 23:1203.1(M), must follow the same
prior authorization process established for all other requests for medical
care, services, and treatment. A request for authorization that is not
covered by the medical treatment schedule exists when the requested
care, services, or treatment are for a diagnosis not addressed by the
medical treatment schedule. The health care Provider requesting care,
services, or treatment that is not covered by the medical treatment
schedule may submit documentation sufficient to establish that the
request is in accordance with R.S. 23:1203.1(D). After timely receipt
of the LWC-WC-1010, the submitted documentation if any, and the
required medical information in accordance with this Section, the
carrier/self-insured employer shall determine whether the request for
authorization is in accordance with R.S. 23:1203.1(D). In making this
determination, the carrier/self-insured employer shall review the
submitted documentation, but may apply another guideline that meets
the criteria of R.S. 23:1203.1(D). The carrier/self-insured employer has
five business days to notify the health care provider of the carrier/self-
insured employer’s action on the request:
       a. the carrier/self-insured employer will return to the health care
provider the LWC-WC-1010, and indicate in the appropriate section on
the form that “The requested treatment or testing is approved” if the
request is in accordance with R.S. 23:1203.1(D); or
       b. the carrier/self-insured employer will return to the health care
provider, claimant, and the claimant’s attorney if one exists, the LWC-
WC-1010, and indicate in the appropriate section on the form “The
requested treatment or testing is approved with modification” if the
carrier/self-insured employer determines that modifications are
necessary in order for the request for authorization to be in accordance
with R.S. 23:1203.1(D), or that a portion of the request for authorization
is denied because it is not in accordance with R.S.23:1203.1(D). The

                                   22
carrier/self insured employer shall include with the LWC-WC-1010 a
summary of reasons why a part of the request for authorization is not in
accordance with R.S. 23:1203.1(D). The LWC-WC-1010 and the
summary of reasons shall be faxed or emailed to the health care
provider and to the claimant attorney, if any. On the same business day
a copy of the LWC-WC-1010 and the summary of reasons shall also be
sent by regular mail to the claimant’s last known address; or
        c. the carrier/self-insured employer will return to the health care
provider, the claimant, and the claimant’s attorney if one exists, the
LWC-WC-1010, and indicate in the appropriate section on the form
“the requested treatment or testing is denied” if the carrier/self-insured
employer determines that the request for authorization is not in
accordance with R.S. 23:1203.1(D). The carrier/self-insured employer
shall include with the LWC-WC-1010 a summary of reasons why the
request for authorization is not in accordance with R.S. 23:1203.1(D).
The LWC-WC-1010 and the summary of reasons shall be faxed or
emailed to the health care provider and to the claimant attorney, if any.
On the same business day a copy of the LWC-WC-1010 and the
summary of reasons shall also be sent by regular mail to the claimant’s
last known address.
        3. Summary of Reasons. The summary of reasons provided by
the carrier/self-insured employer with the approval with modification
or denial shall include:
        i. the name of the employee;
        ii. the date of accident;
        iii. the name of the health care provider requesting authorization;
        iv. the decision (approved with modification, denied);
        v. the clinical rationale to include a brief summary of the medical
information reviewed;
        vi. the criteria applied to include specific references to the
medical treatment schedule, or to the guidelines adopted in another state
if the requested care, services or treatment is not covered by the medical
treatment schedule; and
        vii. a Section labeled “Voluntary Reconsideration” pursuant to
Paragraph I.2 of this Section that includes a phone number that will
allow the health care provider to speak to a person with the carrier/self-
insured employer or its utilization review company with authority to
reconsider a denial or approval with modification.
        4. Upon receipt of the LWC-WC-1010 and the required medical
information in accordance with this Section, the carrier/self-insured
employer shall have five business days to notify the health care provider
of the carrier/self-insured employer’s action on the request. Based upon
the medical information provided pursuant to this Section, and other
information known to the carrier/self-insured employer at the time of
the request for authorization, the carrier will return to the health care
provider, claimant, and claimant’s attorney if one exists, the LWC-WC-
1010 and indicate in the appropriate section on the form “the requested
treatment or testing is denied because:
        a. “the request for authorization or a portion thereof is not related
to the on-the-job injury;” or
        b. “the claim is non-compensable;” or
        c. “other” and provide a brief explanation for the basis of denial.
        5. The LWC-WC-1010 and the summary of reasons shall be

                                     23
faxed or emailed to the health care provider and the claimant attorney,
if any. On the same business day a copy of the LWC-WC-1010 and the
summary of reasons shall also be sent by regular mail to the claimant’s
last known address.
       H. Failure to respond by carrier/self-insured employer. a
carrier/self-insured employer who fails to return LWC-WC-1010 with
section 3 completed within the five business days to act on a request for
authorization as provided in this Section is deemed to have denied such
request for authorization. A health care provider, claimant, or
claimant’s attorney if represented who chooses to appeal a denial
pursuant to this Subparagraph shall file a LWC-WC-1009 pursuant to
Subsection J of this Section.
       I. Reconsideration Prior to LWC-WC-1009 Decision
       1. R.S. 23:1203.1(L) provides that it is the intent of the
legislature that, with establishment of the medical treatment schedule,
medical and surgical treatment, hospital care, and other health care
provider services shall be delivered in an efficient and timely manner
to injured employees.
       2. In furtherance of that goal, the LWC-WC-1010 and the
summary of reasons provided by the carrier/self-insured employer with
the denial or approved with modification will include a statement that
the health care provider is encouraged to contact the carrier/self insured
employer to discuss reconsideration of the denial or approval with
modification. The carrier/self insured employer shall include on the
summary of reasons a section labeled “voluntary reconsideration,” and
include a phone number that will allow the health care provider to speak
to a person with the carrier/self-insured employer or its utilization
review company with authority to reconsider the previous denial or
approval with modification.
       3. Reconsideration after denied or approved with modification.
If the carrier/self-insured employer determines that the requested care
should now be approved, it will return to the health care provider, the
claimant, and the claimant’s attorney if one exists within 10 calendar
days of the denial or approval with modification, the LWC-WC-1010,
and in the appropriate section on the form indicate “the prior denied or
approved with modification request is now approved.” Such approval
ends the utilization review process as it relates to the request. A LWC-
WC-1009 or 1008 shall not be filed regarding such request. The
carrier/self-insured employer shall be given a presumption of good faith
regarding the decision to change its decision of denied or approved with
modification to approved after discussing the request with the health
care provider.
       4. Reconsideration after deemed denied due to failure to respond.
A request for authorization that is deemed denied pursuant to
Subsection H of this Section may be approved by the carrier/self-
insured employer within 10 calendar days of the request for
authorization as indicated on the LWC-WC-1010. The approval will be
indicated in Section 3 of LWC-WC-1010. The medical director shall
dismiss any appeal that may have been filed by a LWC-WC-1009. The
carrier/self-insured employer shall be given a presumption of good faith
regarding the decision to change the denial to an approval provided that
the LWC-WC-1010 which indicates “approved” in Section 3 is faxed
or emailed within 10 calendar days of the request for authorization.

                                   24
        J. Review of denial, approved with modification, deemed denied,
or variance by LWC-WC-1009.
        1. Any aggrieved party who disagrees with a request for
authorization that is denied, approved with modification, deemed
denied pursuant to Paragraphs E.2, F.5, and Subsection H, or who seeks
a determination from the medical director with respect to medical care,
services, and treatment that varies from the medical treatment schedule
shall file a request for review with the OWC. The request for review
shall be filed within 15 calendar days of:
        a. receipt of the LWC-WC-1010 by the health care provider
indicating that care has been denied or approved with modification; or
        b. the expiration of the fifth business day without response by the
carrier/self-insured employer pursuant to Paragraphs E.2, F.5, and
Subsection H of this Section.
        2. The request for review shall include:
        a. LWC-WC-1009 which shall state the reason for review is
either;
        i. a request for authorization that is denied; or
        ii. a request for authorization that is approved with modification;
or
        iii. a request for authorization that is deemed denied pursuant to
Paragraphs, E.2, F.5, and Subsection H; or
        iv. a variance from the medical treatment schedule is warranted;
and
        b. a copy of LWC-WC-1010 which shows the history of
communications between the health care provider and the carrier/self-
insured employer that finally resulted in the request being denied or
approved with modification; and
        c. all of the information previously submitted to the carrier/self-
insured employer; and
        d. in cases where a variance has been requested, the health care
provider or claimant shall also provide any other evidence supporting
the position of the health care provider or the claimant including
scientific medical evidence demonstrating that a variance from the
medical treatment schedule is reasonably required to cure or relieve the
claimant from the effects of the injury or occupational disease given the
circumstances.
        3. In cases where the requested care, services, or treatment are
not covered by the medical treatment schedule pursuant to R.S.
23:1203.1(M):
        i. the health care provider may also submit with the LWC-WC-
1009 the documentation provided to the carrier/self-insured employer
pursuant to Paragraph G.2 of this Section; and
        ii. the carrier/self-insured employer may submit to the medical
director within five business days of receipt of the LWC-WC-1009
from the health care provider or claimant the documentation used to
deny or approve with modification the request for authorization
pursuant to R.S. 23:1203.1(D). A copy of the information being
submitted to the medical director must be provided by fax or email to
the health care provider and claimant attorney, if any, and on the same
business day to the claimant by regular mail at his last known address.
        4. The health care provider or claimant filing the LWC-WC-1009
shall certify that such form and all supporting documentation has been

                                    25
sent to the carrier/self-insured employer by email or fax. The OWC
shall notify all parties of receipt of a LWC-WC-1009.
       5. a. Within five business days of receipt of the LWC-WC-1009
from the health care provider or claimant, the carrier/self-insured
employer shall provide to the medical director, with a copy going to the
health care provider or claimant attorney, if any, via fax or email and
on the same business day to the claimant via regular mail at his last
known address, any evidence it thinks pertinent to the decision
regarding the request being denied, approved with modification,
deemed denied, or that a variance from the medical treatment schedule
is warranted.
       b. The medical director shall within 30 calendar days of receipt
of the LWC-WC-1009, and consideration of any medical evidence from
the carrier/self-insured employer if provided within such five business
days, render a decision as to whether the request for authorization is
medically necessary and is:
       i. in accordance with the medical treatment schedule: or
       ii. in accordance with R.S. 23:1203.1(D) if such request is not
covered by the medical treatment schedule, or
       iii. whether the health care provider or claimant demonstrates by
a preponderance of the scientific medical evidence that a variance from
the medical treatment schedule is reasonably required. The decision of
the medical director shall be provided in writing to the health care
provider, claimant, claimant’s attorney if one exists, and Carrier/Self-
Insured Employer.
       c. The decision of the medical director shall include:
       i. the date the decision is mailed; and
       ii. the name of the employee; and
       iii. the date of accident; and
       iv. the decision of the medical director; and
       v. the clinical rational to include a summary of the medical
information reviewed; and
       vi. the criteria applied to make the LWC-WC-1009 decision.
       K. Appeal of 1009 Decision by Filing 1008
       1. In accordance with LAC 40:I.5507.C, any party feeling
aggrieved by the R.S. 23:1203.1(J) determination of the medical
director shall seek a judicial review by filing a Form LWC-WC-1008
in a workers’ compensation district office within 15 calendar days of
the date said determination is mailed to the parties. The filed LWC-
WC-1008 shall include a copy of the LWC-WC-1009 and the decision
of the medical director. A party filing such appeal must simultaneously
notify the other party that an appeal of the medical director’s decision
has been filed. Upon receipt of the appeal, the workers’ compensation
judge shall immediately set the matter for an expedited hearing to be
held not less than 15 calendar days nor more than 30 calendar days after
the receipt of the appeal by the office. The workers’ compensation
judge shall provide notice of the hearing date to the parties at the same
time and in the same manner. The decision of the medical director may
only be overturned when it is shown, by clear and convincing evidence
that the decision was not in accordance with the provisions of R.S.
23:1203.1.
                                    * * *


                                   26
       In accordance with La. R.S. 23:1203.1, the OWC has also promulgated

medical treatment guidelines, procedures, and reimbursement schedules in La.

Admin. Code, Title 40, Part I, Subpart 2 (Medical Guidelines), §§ 2001 - 5399,

addressing specific bodily injuries and specific medical treatments, in depth.

       In accordance with La. R.S. 23:1203.2, the OWC has also promulgated an

electronic medical billing and payment system in La. Admin. Code, Title 40, Part I,

Subpart 1 (General Administration), Chapter 3 (Electronic Billing), §§301 - 319;12

these regulations incorporate acknowledgement and response procedures for

employer/payors, including as stated in Section 306(A)(2)(b) to “report explanations

of payments, reductions, and denials to the health care provider, health care facility,

or third-party biller/assignee.” 13

       Section 309(A)(2) states: “Unless exempted from this process in accordance

with Subsection B of this Section, insurance carriers or their agents shall: a. accept

electronic medical bills submitted in accordance with the adopted standards; b.

transmit acknowledgments and remittance advice in compliance with the adopted

standards in response to electronically submitted medical bills; and c. support

methods to receive electronic documentation required for the adjudication of a bill,

as described in Section 315 of this Chapter.” Section 309(A)(6) further provides:

“Health care providers who elect not to utilize electronic medical billing pursuant to

Section 305.A.1 of this Chapter shall submit paper medical bills for payment . . . .”

Section 309(D)(4) requires that “[a]n insurance carrier must acknowledge receipt of

an electronic medical bill by returning an implementation acknowledgment

(ASCX12N999) within one business day of receipt of the electronic submission.”


12
  See also La. Admin. Code, Title 40, Part I, § 2915 (providing additional “billing instructions”
for prescription medications).
13
  See also La. Admin. Code, Title 40, Part I, §306(G)(6) (“The 005010X221A1 transaction
supports the use of remittance advice remark codes to provide supplemental explanations for a
payment, reduction, or denial already described by a claim adjustment reason code.”).


                                               27
In addition, Paragraph (F) of Section 309 requires the payor to respond to a claim

for payment with a “remittance notification,” within one business day of the payment

or denial, which contains “an explanation of medical benefits (EOMB) or

explanation of review (EOR) . . . regarding payment or denial of a medical bill”; the

remittance notification “must contain the appropriate group claim adjustment reason

codes, claims adjustment reason codes (CARC) and associated remittance advice

remark codes (RARC) as specified by ASC X12 835N implementation guide or for

pharmacy charges, the National Council for Prescription Drugs Program (NCPDP)

reject codes, denoting the reason for payment, adjustment, or denial.”

      Section 311 authorizes a payor or its agent to request additional

documentation from a health care provider, as may be “relevant and necessary for

the resolution of the bill” and “specific to the . . . bill’s related episode of care,”

including medical records and reports, pursuant to Section 315. Paragraph (H) of

Section 311 requires that “[p]ayment of all uncontested portions of a complete

medical bill shall be made within 30 calendar days of receipt of the original bill, or

receipt of additional information requested by the insurance carrier allowed under

the law,” and states that “[a]mounts paid after this 30 calendar day review period

shall be subject to R.S. 23:1201(F).”

      Section 313 requires communications related to medical bill processing to be

of “sufficient specific detail” to allow the easy identification of the information

required to resolve the issue or question related to the medical bill; the “[u]tilization

of the ASC X12N Reason Codes, or as appropriate, the NCPDP Reject Codes” are

authorized as a “standard mechanism to communicate issues associated with the

medical bill.” Further, Section 313(C) allows communication between the health

care provider and payor, related to medical bill processing, by telephone, electronic

transmission, by mail, or personal delivery.

      Payors who fail to comply with Sections 309, 311, or 313 may be subject to

                                           28
“an administrative violation” under La. Admin. Code, Title 40, Part I, § 109(A)

(which authorizes a non-compliance penalty of “a fine not to exceed $500”).

      In addition to the foregoing, the Legislature has taken steps, in La. R.S.

23:1034.2, to control the cost of medications and other medical supplies. In La. R.S.

23:1034.2, the Legislature directed the OWC to “establish and promulgate a

reimbursement schedule for drugs, supplies, hospital care and services, medical and

surgical treatment . . . applicable to any person or corporation who renders such care,

services, or treatment or provides such drugs or supplies to any person covered by

[the Workers’ Compensation Law] . . . in accordance with the Administrative

Procedure Act,” and stated that the reimbursement schedule should “include charges

limited to the mean of the usual and customary charges for such care, services,

treatment, drugs, and supplies.”

      The reimbursement regulations for prescription medications are found in La.

Admin. Code, Title 40, Part I, §2905, §2907, §2909, and §2915. With respect to the

cost of medications, Section 2907 provides:

             A. Payment for brand-name pharmaceuticals including oral non-
      legend drugs will be made at the lesser of:
             1. the provider’s usual charge;
             2. a provider/insurer contracted charge; or
             3. the average wholesale price (AWP) plus 10 percent plus a
      dispensing fee equal to the Medicaid dispensing fee set by the state of
      Louisiana, Department of Health and Hospitals.
             B. Payment for generic pharmaceuticals will be made at the
      lesser of:
             1. the provider’s usual charge;
             2. a provider/insurer contracted charge; or
             3. the average wholesale price (AWP) plus 40 percent, plus a
      dispensing fee equal to the Medicaid dispensing fee set by the state of
      Louisiana, Department of Health and Hospitals.
             C. The average wholesale prices (AWPs) for brand-name and
      generic pharmaceuticals will be the AWP listed in the most recent
      monthly update of the Annual Pharmacists’ Reference Red Book
      available from:
                Medical Economics Company, Inc.
                680 Kinderkamack Road
                Oradell, NJ 07649
                Phone (800) 526-4870
             D. Compounded prescriptions will be paid utilizing the same

                                          29
       reimbursement formula as generic drugs. Please write “COMPOUND
       RX” directly above the RX# field on the Drug Claim Form.
              E. When not in conflict with physician’s orders and/or when not
       contrary to stop orders, medications should be dispensed in quantities
       sufficient to last 30 days except pharmaceuticals which could be
       considered “one-a-day, long-term maintenance” drugs, which may be
       dispensed in 100 unit dose quantities.
              F. Refills will be permitted on an original prescription for a
       period of not more than one year from the date of such prescription,
       subject to applicable laws and regulations and only in accordance with
       the authorization of the prescribing physician.

       Section 2909 further provides that a workers’ compensation insurer will not

be required to make payment for: (1) over-the-counter (OTC) drugs and supplies

unless prescribed by the treating physician of record; (2) drugs or disposable needles

and syringes dispensed while a patient in a hospital, nursing home, or other

institution; (3) experimental or investigative drugs which have not been approved by

FDA; (4) vitamins, vitamin injections, or vitamin therapy of any kind; (5) diet pills

or drugs for the purpose of weight reduction unless the treating physician can provide

prior justification; (6) charges for any prescription, or item of merchandise or

service, not related to the qualifying illness or injury; (7) pharmacy charges incurred

in conjunction with non-work related conditions; or (8) items or services which are

furnished gratuitously without regard to the individual’s ability to pay, and without

expectation of payment from any source.

       Further, regulations governing the commencement of claims before the OWC

are found in La. Admin. Code, Title 40, Part I, §5507, et seq. Also, a request for a

preliminary determination, under La. R.S. 23:1201.1, is addressed in La. Admin.

Code, Title 40, Part I, §5507(D). Forms promulgated by the OWC can be found at

La. Admin. Code, Title 40, Part I, §6629, et seq. and at www.laworks.net,14


14
   See also La. Admin. Code, Title 40, Part I, §5809 (“The Office of Workers’ Compensation
Administration shall prepare and adopt such forms for use in matters before the Office of Workers’
Compensation Administration as it may deem necessary or advisable. Whenever Office of
Workers’ Compensation Administration forms are prescribed and are applicable, they shall be
used. A photo ready copy of any form may be procured upon request to any district office, the
office of the director, or from the website, www.laworks.net.”) (emphasis added).


                                               30
including the “Notice of Payment, Modification, Suspension, Termination or

Controversion of Compensation or Medical Benefits” form (used for compliance

with La. R.S. 23:1201.1), which can be also be found in La. Admin. Code, Title 40,

Part I, §6631;15 and Forms LWC-WC-1010 16 and FLWC-WC-1010A, 17 referenced

in La. Admin. Code, Title 40, Part I, §§ 2715 and 2718.

         A simplified explanation, for the benefit of employers and employees, of how

medical benefit claims are made and processed under the statutory laws and

regulatory rules and regulations, is posted on the OWC website,18 stating as follows:

               An employee has the right to select one doctor of his or her
         choice in each specialty field for treatment of the job-related injury. The
         employer or its workers’ compensation insurer is required to pay all
         approved necessary expenses for medical treatment and all reasonably
         and necessarily incurred travel to obtain treatment. Medical benefits
         payable under the Louisiana Workers’ Compensation Act shall be paid
         within 30 days after the employer or its workers’ compensation insurer
         receives written notice thereof, or within 60 days if the provider of
         medical services is not utilizing the electronic billing rules and
         regulations provided for in R.S. 23:1203.2. An itemized list of out of
         pocket medical expenses and receipts paid by the employee should be
         sent to the employer or its workers’ compensation insurer for
         reimbursement.
               Any non-emergency medical services over $750 and any non-
         emergency hospitalization must be pre-approved by the employer or its
         workers’ compensation insurer. The healthcare provider seeking
         authorization to exceed the $750 statutory limit for medical services
         must submit a request for such authorization to the employer or its
         workers’ compensation insurer on an Form LWC-WC 1010 (Request
         of Authorization/Carrier or Self Insured Employer Response). The
         Form LWC-WC 1010 and all supporting medical documentation are to
         be faxed to the employer or its workers’ compensation insurer and/or
         the designated utilization review representative. Within five business
         days of receipt of the Form LWC-WC 1010 and the supporting
         documentation from the healthcare provider, the employer or its
         workers’ compensation insurer will issue a response of either approval,
         denial, or approval with modification of the requested treatment on the
         Form LWC-WC-1010 and return the form to the requesting healthcare
         provider. Failure to act on behalf of the employer or its workers’

15
     Available at http://www.laworks.net/Downloads/OWC/1002form.pdf.
16
     Available at http://www.laworks.net/Downloads/OWC/1010form.pdf.
17
     Available at http://www.laworks.net/Downloads/OWC/1010Aform.pdf.
18
     Available at http://www.laworks.net/FAQs/FAQ_WorkComp_RightsAndResponsibilities.asp.


                                             31
      compensation insurer within five business days of receipt of the Form
      LWC-WC 1010 will be deemed a tacit denial of the request for
      treatment and this denial may be reviewed by the OWCA Medical
      Director.
             The employer or its workers’ compensation insurer and/or
      utilization review representative may initiate the Form LWC-WC-
      1010A (First Request) when the medical documentation submitted with
      the Form LWC-WC-1010 does not sufficiently provide the necessary
      information to complete the review of the requested medical services.
      The healthcare provider must then respond to the request for additional
      information within 10 business days from receipt of the Form LWC-
      WC-1010A. Failure to act on behalf of the healthcare provider within
      the 10 business days of receipt of the Form LWC-WC 1010A will be
      deemed a tacit withdrawal of the request for authorization of treatment.
             Any request for review by the OWCA Medical Director shall be
      filed on a Form LWC-WC 1009 (Disputed Claim for Medical
      Treatment). The Form LWC-WC 1009 must be filed within 15
      calendar days of the date of denial by the employer or its workers’
      compensation insurer or the date the denial is received. A copy of the
      completed Form LWC-WC 1009 must be mailed to all involved parties.
             The Form LWC-WC 1009 must be accompanied by a copy of
      the Form LWC-WC 1010 (and Form LWC-WC 1010A, if applicable),
      a copy of the peer review denial from the employer and/or its workers’
      compensation insurer, and a copy of the medical records substantiating
      the medical necessity of the requested treatment. Any incomplete Form
      LWC-WC 1009 or a completed Form LWC-WC 1009 that is not
      submitted with the supporting documentation will be rejected and
      returned to the requesting party.
             Within 30 days after receipt of the Form LWC-WC 1009 and
      supporting documentation, the OWCA Medical Director will determine
      whether the treatment prescribed by the healthcare provider is in
      accordance with the Louisiana Workers’ Compensation Medical
      Treatment Guidelines. Any party feeling aggrieved by the
      determination of the OWCA Medical Director shall seek a judicial
      review by filing a Form LWC-WC-1008 (Disputed Claim for
      Compensation) with the appropriate OWCA district office within 15
      days of the date of said determination is mailed to the parties. The filed
      Form LWC-WC-1008 shall include a copy of the Form LWC-WC
      1009, and a copy of the determination of the OWCA Medical Director.
      A party filing such appeal must simultaneously notify the other party
      that an appeal of the medical director’s decision has been filed. The
      determination of the OWCA Medical Director may be overturned if it
      is shown by clear and convincing evidence that the determination was
      not in accordance with the provisions of the Louisiana Workers’
      Compensation Medical Treatment Guidelines.

      If the foregoing exhaustively detailed statutes, rules, and regulations are

followed, there would be no need for courts to adjudicate whether an injured

employee or the employer/payor has the right to choose a health care provider for

diagnostic testing and treatment of the employee, since the OWC claim submission,

                                         32
approval, and dispute resolution procedures set forth are sufficient to resolve any

issues that might arise. Therefore, I believe this court should revisit its holding

Burgess v. Sewerage & Water Board of New Orleans.

       In any event, in the instant case, it does not appear that Wal-Mart followed

the promulgated procedures relative to termination of a plaintiff’s previously-

approved pharmaceutical provider and, for that reason alone, judgment in favor of

Wal-Mart is inappropriate.

       More troubling than this court’s granting an exception of prematurity contrary

to law is its failure to recognize the very real and present conflict of interest.

Pharmacists are required to know all drugs a patient is prescribed in order to avoid

any harmful interactions. A patient may be taking prescribed medication for a

sensitive medical issue (hepatitis C or AIDS, just as an example) that has nothing to

do with a work related injury. This is private medical information the patient may

not want her employer to have, much less one with whom she is in the middle of

litigation.

       The court of appeal got it right and should be affirmed.




                                         33
06/26/19



                      SUPREME COURT OF LOUISIANA

                                  NO. 2019-C-0040

                              ELIZABETH SOILEAU

                                       VERSUS

                           WAL-MART STORES, INC.

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
      THIRD CIRCUIT, OFFICE OF WORKERS’ COMPENSATION,
                          DISTRICT 4

GENOVESE, J., dissents and assigns the following reasons.

      The true legal question in this workers’ compensation case is whether the

employer can designate itself as the pharmacy to fill its injured employee’s

prescription. The majority sloughs off the issue on the grounds of prematurity,

claiming no justiciable controversy in that there is an “absence of any claim that the

employee had not been furnished proper medical attention or that there have been

delays or deficiencies in filling prescriptions.”

      In 2016, the employee obtained a judgment against her employer ordering that

she was entitled to receive certain prescriptions that were prescribed by her

physician. Thus, the employee began filling her prescriptions at Falcon Pharmacy.

Following this court’s opinion in Burgess v. Sewerage & Water Board of New

Orleans, 16-2267 (La. 6/29/17), 225 So.3d 1020 (in which I strongly dissented),

which held the choice of pharmacy belongs to the employer, the employer in this

case notified the employee in writing that she could only use “a Wal-Mart or Sam’s

Club Pharmacy” for her future prescription needs. The employee responded by

filing a Motion to Compel due to the employer’s refusal to approve or authorize

medications anywhere other than “Wal-Mart.”
      Rhetorically, just what more must the employee do to join the issue — go

back to Falcon Pharmacy and be rejected, or go to any other drugstore, other than

Wal-Mart or Sam’s, and be rejected (not to mention the concomitant embarrassment

and humiliation accompanying such a rejection)?

      How can it be said that nothing in the employee’s Motion to Compel “alleges

that Wal-Mart refused to furnish Ms. Soileau with the proper medical attention, as

required by La.R.S. 23:1314”? Proper medical attention is allowing the employee to

obtain her medication. However, the employer represented to its employee that she

go to its drug chain or else. To allow such under the guise of our workers’

compensation law is to place the proverbial “fox in the henhouse.” Not everyone

kowtows to Wal-Mart. Wal-Mart and/or Sam’s is a nationwide discount chain store.

Understandably, there are those that care not to be funneled into discount

prescription drugs for the treatment of their injuries incurred while serving his/her

employer. The employee here is one of those.

      It is difficult enough for an employee having to deal with Burgess, where the

employee cannot chose its pharmacy (in which I strongly disagree); now, the

employee has to succumb to its employer’s pharmacy. Forcing an employee to use

its employer as a pharmacy creates a conflict, as stated by the court of appeal. The

employee is trapped within. It is like being a guest at the Hotel California: “You can

check out, but you can never leave.” The employee is bound in the compound.

      There is no prematurity here. The issue has been squarely presented, and now

the employee is the indentured servant of his/her employer. The employee needs

her medication, and the employer will not allow it, unless the employee goes to its

own pharmacy. Is that really the way workers’ compensation is supposed to work?

The court of appeal got it right, and I would affirm the court of appeal.